DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 12-18 have been cancelled. 
Claims 1-11 are pending. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 



Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.

Applicant argues on page 6 

As provided in the presently amended claims, as part of this approach, the processor uses natural language processing algorithms to identify all tickets meeting certain criteria and grouping these tickets for dynamic pricing. Such AI or machine learning processes cannot be carried out by the human mind, and as such, do not represent a method of organizing human activity.

Examiner respectfully disagrees

The claims do not state machine learning or artificial intelligence. In addition, the additional elements of machine learning and artificial intelligence (i.e., automatically executing models/algorithms in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

In addition, the claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of processor, memory, and database, the claim language encompasses a user merely determining updated prices for inventory items based on filtering data and determining aggregate market prices. The claims also deal with managing/updating pricing and selling items with fall in the abstract idea grouping of certain methods of organizing human activity (business relations, sales activities, and fundamental economic activities). 


Applicant argues on page 7 

Such ordered steps are not a method of organizing human activity, but specific technological steps carried out through the operation of a networked computer systems. These networked computer systems are configured to provide a user with real-time solutions to a technological problem encountered in the field. Thus, the present approach is directed to a problem that is rooted in an existing and specific technological field. Thus, the subject matter of the pending application is not one that can be carried out outside of the described computing environment.

Examiner respectfully disagrees. 

The claims are not solving a technical problem but a business problem. Para 0003-0008 talk about the business problem of determining prices and being notified of price changes/adjustments more accurately and efficiently. This is not a technical problem but a business problem. A technical problem is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames. In addition, providing a real time solutions is not a test for patent eligibility for 35 USC 101. 
	

	









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-11 are directed to the statutory category of a method and system.

Regarding step 2A-1, Claims 1-11 recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of 

a. receive a natural language description of  at least one event ticket inventory item to be priced, wherein the price of the event ticket inventory item is accessible to users of an electronic inventory platform and automatically selecting, using one or more natural language processing algorithms, additional items meeting or complying with the natural language description to generate an event ticket inventory pricing group; b. generate a filtering protocol using one or more pre-set pricing criteria; c. store the filtering protocol…; d. retrieve a plurality of comparable event ticket inventory items from an inventory exchange server wherein the listing of comparable inventory retrieved includes a plurality of data parameters associated with each listing and wherein at least one of the associated data parameters of each listing corresponds to the present price that the event ticket inventory item is offered for sale; e. filter the plurality of comparable event ticket inventory items using the filtering protocol to generate a filtered dataset wherein the filtering protocol includes a sub-protocol to filter comparable inventory items that are subject to an automatic pricing algorithm, where the2 {10153/006397-US 1/03026478.11Application No. 16/206,275Docket No. 10153/006397-US 1Response to Final Office Action of September 30, 2021sub-protocol configures…to identify automatically priced comparable event ticket inventory as those one or more comparable inventory items that have a price value that has been updated at least 8 times in the 24 hours prior to filtering; f. determine an aggregate market price based on the respective prices of the event ticket items in the filtered dataset; g. generate a price for the each item in the event ticket inventory pricing group based on the determined aggregate market price; h. automatically generate a data file that includes the generated price for each item in the event ticket inventory pricing group; and i. send the automatically generated data file to at least the inventory exchange server, where in the inventory exchange server is configured to receive the automatically generated data file and update each item in the event ticket inventory pricing group.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of processor, memory, and database, the claim language encompasses a user merely determining  updated prices for inventory items based on filtering data and determining aggregate market prices.
The claims also deal with managing/updating pricing and selling items which fall in the abstract idea grouping of certain methods of organizing human activity (business relations, sales activities, and fundamental economic activities). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims recite the additional elements of processor, memory, database, remoter user device, and display device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe details about the filtering such providing a mathematical equation in claim 10 to determine criteria for the filtering. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, processor, database, and memory
Claims 4, 5, and 6 recite remote user device
Claims 5 recites display device
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specification states a general purpose computer in para 0084.
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0084. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure. 
Boyd (7287000) Discloses a configurable pricing system that allows users to define or modify data used to analyze, evaluate, improve, and design pricing changes according to the user's need.
Fukuda et al. (10902446) Discloses a method for top-down pricing of an in-flight deal. The method comprises receiving a first set of information relating to the in-flight deal. The in-flight deal comprises multiple services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683